[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
Summary judgment is granted only where there is no genuine issue as to any material fact and the moving party is entitled to judgment as a matter of law. Doty v. Mucci, 238 Conn. 800, 805,679 A.2d 945 (1996). "In deciding a motion for summary judgment, the trial court must view the evidence in the light most favorable to the nonmoving party[.]" (Internal quotation marks omitted.) Home Ins. Co. v. Aetna Life  Casualty Co., supra,235 Conn. 202. "The existence of the genuine issue of material fact must be demonstrated by counteraffidavits and concrete evidence."2830 Whitney Avenue Corp. v. Heritage Canal DevelopmentAssociates Inc., 33 Conn. App. 563, 567, 636 A.2d 1377 (1994).
In the present case, the plaintiff does not oppose the defendant's motion. The plaintiff also fails to submit any evidence or counteraffidavits to rebut the statement of the defendant Murrin. According to Murrin's affidavit, Murrin was completely stopped at the time of the accident and was in no way involved with, or a cause of, the collision.
Defendant Murrin's motion for summary judgment, therefore, is granted.
So Ordered.
D'ANDREA, J.